      Case 1:17-md-02800-TWT Document 998 Filed 02/24/20 Page 1 of 24




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION



                                          MDL Docket No. 2800
In re: Equifax Inc. Customer              No. 1:17-md-2800-TWT
Data Security Breach Litigation
                                          CONSUMER ACTIONS

                                          Chief Judge Thomas W. Thrash, Jr.


     PLAINTIFFS’ OPPOSITION TO OBJECTOR CHRIS ANDREWS’
           MOTION TO PROCEED IN FORMA PAUPERIS

      Christopher Andrews, a serial objector with a history of improper behavior

in class action litigation who the Court has already determined is not acting in the

best interests of the class, has filed a motion to proceed in forma pauperis so that

he can pursue an appeal at tax-payer expense. (Doc. 986) Plaintiffs oppose Mr.

Andrews’ motion for three reasons.        First, the motion does not satisfy the

procedural requirements of Federal Rule of Appellate Procedure 24(a). Second,

Mr. Andrews’ appeal is in bad faith and malicious within the meaning of 28 U.S.C.

§ 1915. And, third, Mr. Andrews’ financial affidavit is both incomplete and

suspect.   Plaintiffs thus request that Mr. Andrews’ motion be denied or,

alternatively, that they be afforded an opportunity to conduct discovery regarding

his financial condition.
      Case 1:17-md-02800-TWT Document 998 Filed 02/24/20 Page 2 of 24




                          FACTUAL BACKGROUND

      Christopher Andrews of Livonia, Michigan is not a lawyer, but he has a long

and tortured history of objecting to class action settlements. He has objected in

about ten class actions. (Doc. 956 at 111) As this Court noted in its final approval

order, Mr. Andrews “is known to be a ‘professional objector who has extorted fees

from counsel in other cases.’” Id; In re Nutella Marketing and Sales Practices

Litig., No. 11-cv-01086 (D.N.J.) (July 9, 2012 Fairness Hearing Tr. Doc. 111 at

128); see also e.g., In re Polyurethane Foam Antitrust Litig., 2016 WL 6599570

(6th Cir. Jun. 20, 2016) (“Professional objectors, such as Andrews, may not disrupt

the settlement process based on nothing more than unsupported suppositions.”).

      A.    Mr. Andrews’ History of Vexatious Conduct in Other Cases

      Mr. Andrews has been cited repeatedly for filing frivolous objections and

unauthorized related papers, failing to comply with court orders, engaging in

vexatious and bad faith litigation, and has been sanctioned and held in contempt

for his inappropriate conduct. See, e.g., Shane Group, Inc. v. Blue Cross Blue

Shield of Mich., 2015 WL 1498888, at *20 (E.D. Mich. March 31, 2015), vacated

on other grounds, 825 F.3d 299 (6th Cir. 2016) (“many of [Andrews] submissions

are not warranted by the law and facts of the case, were not filed in good faith and

were filed to harass Class Counsel”); In re Polyurethane Foam Antitrust Litig., 178


                                         2
      Case 1:17-md-02800-TWT Document 998 Filed 02/24/20 Page 3 of 24




F. Supp. 3d 635, 639-40 (N.D. Ohio Apr. 13, 2016 (ordering Andrews to post an

appeal bond because of vexatious conduct); Id., Case No. 1:10-md-2196 (Doc.

2113 at 2) (sanctioning Andrews for his “vexatious use of the judicial system” and

ignoring court orders and noting his conduct was either “to extort a pay-off” or “as

a delay tactic to prolong his coercion attempt”); In re Andrews, 2019 WL 3331604,

at 2 (E.D. Mich. Jul. 23, 2019) (describing Andrews’ history of vexatious conduct

and contempt); Edwards v. National Milk Producers Federation, 2017 WL

4581926, at * 3-4 (N.D. Cal. Sept. 13, 2017) (denying Andrews’ motion to proceed

in forma pauperis on appeal because he failed to raise any non-frivolous issues).

      One of Mr. Andrews’ litigation tactics—in addition to repeatedly filing

frivolous motions and other pleadings—is to make outrageous and utterly

unsubstantiated charges of fraud, collusion, and unethical conduct regarding class

counsel and the courts evaluating the fairness of class action settlements to which

he has objected. Mr. Andrews’ conduct in In re Polyurethane Foam Antitrust

Litigation provides a good example.1

      In that case, Mr. Andrews and several other objectors objected to a class

action settlement and, after their objections were rejected, filed notices of appeal.


1
  Copies of the docket entries from In re Polyurethane Foam Antitrust Litigation
and other cases cited in the text that are unavailable on WestLaw are collectively
attached to this brief as Exhibit A.

                                         3
      Case 1:17-md-02800-TWT Document 998 Filed 02/24/20 Page 4 of 24




Judge Jack Zouhary of the Northern District of Ohio ordered the objectors to post

an appeal bond, finding among other things that the objectors had little likelihood

of prevailing on appeal and failed to prove their inability to pay for a bond. In so

doing, the court noted the objections had all been filed by serial objectors with a

prior history of misconduct and singled out Mr. Andrews for special comment:

      This history of misconduct strongly suggests each Objector is not
      appealing in good faith. Moreover, some have acted vexatiously
      before this Court. Andrews is the worst. As this Court noted in the
      Final Approval Order, Andrews’ Objection included “scurrilous,
      unfounded accusations (e.g., perjury and fraud by IPP counsel),” and
      he “repeatedly ma[de] baseless accusations using inappropriate
      language”. More recently, in his appeal papers, Andrews insists he is a
      victim of a conspiracy of “unbelievable favoritism shown [to] class
      counsel at the district court level and at this appeals court level”;
      Andrews concludes, “[t]his looks like a quid pro quo all around”
      accusing Class Counsel, this Court, and the Court of Appeals of
      unethical behavior—without a shred of evidence. This certainly
      qualifies as vexatious conduct.

In re Polyurethane Foam Antitrust Litig., 178 F. Supp. 3d at 639-40.

      Mr. Andrews did not post the required bond, and despite repeated orders that

he do so, continued to press his frivolous arguments on appeal.         Instead, as

described by class counsel in that case, he filed six separate motions or pleadings

attacking the bond—three in the trial court and three before the appellate court—

all of which were based on groundless assertions that the trial court had already

expressly and repeatedly rejected. (Id., Doc. 2107 at 2-3) Ultimately, the Sixth


                                         4
      Case 1:17-md-02800-TWT Document 998 Filed 02/24/20 Page 5 of 24




Circuit dismissed his appeal for failure to post the bond. In re Polyurethane Foam

Antitrust Litig., 2016 WL 6599570 (6th Cir. Jun. 20, 2016). Mr. Andrews then

filed a petition for certiorari in the United States Supreme Court and, when that

petition was denied, unsuccessfully moved for rehearing. See Andrews v. Indirect

Purchaser Class, 137 S. Ct. 842 (Jan. 23, 2017); 137 S. Ct. 1141 (Feb. 21, 2017

2017). In so doing, he further and needlessly delayed the proceedings for at least

nine months.

       Following the dismissal of Mr. Andrews’ appeal, the court ordered Mr.

Andrews to pay over $15,000 in sanctions for his vexatious conduct. See In re

Polyurethane Foam Antitrust Litig., 2016 WL 6599969 (N.D. Ohio Oct. 24, 2016).

When Mr. Andrews did not pay the sanctions, class counsel sought to depose him.

Mr. Andrews refused to appear for the deposition, intentionally defying a court

order commanding his appearance. He was held in contempt, arrested and brought

before the court, which issued a further sanctions order, ordered him to pay more

than $6,000 in additional sanctions, and denied his motion to stay the sanctions

order pending a further appeal. Id., Order of Civil Contempt (Doc. 2127 entered

Dec. 29, 2016); In re Andrews, 2019 WL 3331604, at *2. After the sanctions

award was affirmed on appeal, see In re Polyurethane Foam Antitrust Litig. 2017

WL 8791098 (6th Cir. Dec. 14, 2017), Mr. Andrews filed bankruptcy in an effort


                                        5
      Case 1:17-md-02800-TWT Document 998 Filed 02/24/20 Page 6 of 24




to avoid paying. In re Andrews, 2019 WL 3331604, at *2.

      B.    Mr. Andrews’ Misconduct in this Case

      Mr. Andrews’ conduct in this case is consistent with his behavior in In re

Polyurethane Antitrust Litigation and other class actions.2 His objection asserts a

variety of groundless objections, all of which the Court rejected. Further, the

objection is replete with impertinent and scandalous allegations accusing class

counsel, the named plaintiffs, Equifax, the claims administrator, and notice

provider of unethical and inappropriate conduct without a shred of supporting

evidence. For example, according to Mr. Andrews:

      class counsel, named plaintiffs, the defendant, and the administrator
      colluded and schemed among themselves in a Faustian bargain by
      hijacking and settling this error ridden, unfair settlement for the
      gluttonous unjustified fees, awards, expenses and costs they demand
      by selling out the class. The class has been set up, hoodwinked and
      bamboozled into this collisional settlement orchestrated by a cabal of
      lawyers so rejection is required. It’s a common divide and conquer
      strategy that games a crooked rigged system and treats the unnamed
      class as pawns in their settlement scheme.

(Doc. 913 at 4) Mr. Andrews also falsely accuses class counsel and JND of


2
  This Court’s Order Directing Notice required that objectors list all of the class
actions in which they previously objected. However, Mr. Andrews did not identify
his objection in In re Polyurethane Foam Antitrust Litigation, although he listed
several others. (Doc. 913 at 10) Mr. Andrews disclosed the missing objection in a
belated filing dated December 16, 2019 explaining that he “forgot” about it until
being reminded by an unnamed law firm in Detroit. (Doc. 936 at 5) That Mr.
Andrews forgot about the case, given its sordid history, is simply not believable.

                                        6
      Case 1:17-md-02800-TWT Document 998 Filed 02/24/20 Page 7 of 24




colluding with Equifax to allow Equifax to surreptitiously track the internet search

history of class members who file claims and sell that history to third parties. (Id.

at 14; compare Doc. 939-1 at 18-20) And he claims that class counsel, JND, the

notice administrator and the “puppet named plaintiffs” engaged in a “treasonous”

conspiracy to sell out the class in exchange for money. (Doc. 914. at 21)

      Mr. Andrews was not content to rest on his objection. After preparing the

objection on or about November 19, 2019, Mr. Andrews continued to file a slew of

baseless motions and pleadings. On December 6, 2019, he filed a self-styled

“Motion to Remove Class Counsel, the Steering Committee, and Legal

Administration, the Named Plaintiffs and Defense Counsel for Misconduct.” (Doc.

916) The motion accused class counsel and JND of a “duplicitous scheme to sell

out the class” involving a “cover-up” and “obstruction of justice.”            He also

demanded defense counsel be removed and ordered to forfeit their legal fees. On

December 9, 2019, Mr. Andrews filed a second motion asserting the same

allegations and seeking the same relief. (Doc. 917) And, on December 16 and 18,

2019, he filed two motions to strike Equifax’s brief in support of final approval,

(Docs. 935 and 936), contending it was untimely and that by granting Equifax’s

motion for leave to file a 35 page brief the Court had shown “prejudice and bias

against the class in a fight that the parties have already lost.” (Doc. 935 at 2)


                                           7
      Case 1:17-md-02800-TWT Document 998 Filed 02/24/20 Page 8 of 24




      On February 10, 2020, after this Court denied Mr. Andrews’ objections and

other motions in its final approval order, he filed a notice of appeal (Doc. 985).

The notice of appeal, which he certified as true under penalty of perjury, is a 20-

page rant containing more of the same. Mr. Andrews repeatedly claims that class

counsel are “lying,” “crooked,” “duplicitous,” and engaged in fraud, libel, trickery,

and other misconduct. (Doc. 985 at 4-5, 9-10, 18) He also repeatedly criticizes this

Court’s competence and integrity, asserting the approval was “biased” (Id. at 9);

class counsel “tricked the court into approval” and “snookered” and “bamboozled”

the Court (id. at 4, 9); the approval process was calculated to “rubber stamp” the

deal to benefit Equifax (id. at 3); the Court “intentionally ignored” his objection

and “refused to address the material issues raised because [the Court] could not

overcome them” (id. at 9); the Court and counsel “engaged in shenanigans to

obtain the desired result” (id. at 4); and the Court attempted to “obstruct, influence,

and impede justice by ignoring and covering up the material issues.” (Id. at 17)

Mr. Andrews also mocked the Court, contending its reaction to his objection “is

exactly like the reaction when Sergeant Schultz in Hogan’s Heroes knows

something is wrong but ‘sees, hears, and knows nothing.’” (Id. at 10)

      One passage in the notice of appeal is particularly scandalous. According to

Mr. Andrews:


                                          8
      Case 1:17-md-02800-TWT Document 998 Filed 02/24/20 Page 9 of 24




      Class counsel and the steering committee have never corrected their lie even
      after being caught red handed and the court remains mute, refusing to ask
      more than a single question at the four hour unfairness hearing, something
      really wrong here and I think I know why. This looks like a quid pro quo
      with Equifax’s shadow looming overhead. Amicus briefs will be filed in
      other cases the lawyers are currently in as well as future cases to alert those
      judges about their fraud in this case. They should never be representing and
      ripping off any more class members.

(Id. at 10) This one passage—devoid of any evidence or factual support—accuses

class counsel of lying; criticizes the Court’s motivation in not asking questions at

the final approval hearing; suggests that the Court and class counsel are engaged in

wrongdoing as part of a “quid pro quo” with Equifax; and threatens to take

retaliatory action against class counsel in other cases.

      The scandalous allegations in the notice of appeal are not limited to this

case. Mr. Andrews also discusses The Shane Group, Inc., supra, a case that found

he was a serial objector acting in bad faith and that this Court cited in its final

approval order. (Doc. 956 at 111-12) In a lengthy diatribe, Mr. Andrews accuses

the Shane court of being “compromised”; alleges the cover-up of a “huge financial

connection between the judge and defendant” that “the court and lawyers hid from

the class”; contends the “court’s observations and comments are worth zero

because it’s really about the court running interference on behalf of BCBSM, [its]

donor benefactor”; and avers that the litigants and court were parties to “a crooked,

fixed, rigged, illegal, compromised deal.”       (Doc. 985 at 7-9).   Perhaps most

                                           9
      Case 1:17-md-02800-TWT Document 998 Filed 02/24/20 Page 10 of 24




amazingly, Mr. Andrews contends the Shane class counsel have committed

malpractice by continuing to oppose his objection “rather than admit defeat and

pay me a success fee for helping the class or maybe for another reason.” (Id. at 8)

      Mr. Andrews’ notice of appeal was accompanied by a motion to proceed in

forma pauperis. (Doc. 986) The motion argues that he has a right to appeal and

asserts that other courts have allowed him to appeal in forma pauperis. Mr.

Andrews also submitted this Court’s Local Form 239, which allegedly sets forth

his financial condition.

               ARGUMENT AND CITATION OF AUTHORITY

      Motions to proceed in forma pauperis on appeal are governed by Rule 24 of

the Federal Rules of Appellate Procedure and 28 U.S.C. § 1915. See, e.g., Holiday

v. Markel Syndicate 300 at Underwriters at Lloyds, 2019 WL 920880, at *3 (M.D.

Fla. Feb. 15, 2019). Rule 24(a)(1) sets forth the procedural requirements for such

appeals and provides in pertinent part that the movant furnish an affidavit that: (A)

shows the party’s inability to pay or give security for the fees and costs of the

appeal, (B) claims an entitlement to redress, and (C) states the issues that the party

intends to present on appeal. Id. Section 1915 specifies the substantive

requirements for those seeking status as an indigent. Individuals need not show

they are “absolutely destitute” to qualify for indigent status under section 1915. Id.


                                         10
      Case 1:17-md-02800-TWT Document 998 Filed 02/24/20 Page 11 of 24




(citing Martinez v. Kristi Kleaners, Inc., 364 F.3d 1305, 1307 (11th Cir. 2004)).

An affidavit is “sufficient if it represents that the litigant, because of his poverty, is

unable to pay for the court fees and costs, and to support and provide necessities

for himself and his dependents.” Id.

      A district court has “wide discretion” to grant or deny an application to

proceed in forma pauperis. Id. at *3. In civil cases for damages, the privilege

should be granted “sparingly.” Martinez v. Kristi Kleaners, Inc., 364 F.3d 1305,

1307 (11th Cir. 2004) (quotation omitted); see Daker v. Jackson, 942 F.3d 1252,

1257 (11th Cir. 2019) (“To be sure, proceeding IFP in a civil case is a privilege,

not a right—fundamental or otherwise.”). A motion to proceed in forma pauperis

on appeal should be denied if the appeal is in bad faith. See, e.g., 28 U.S.C. §

1915(a)(3) (“An appeal may not be taken in forma pauperis if the trial court

certifies in writing that it is not taken in good faith.”); Branch Banking & Trust Co.

v. Griffin, 2014 WL 12861738, at *2 (N.D. Ga. Nov. 17, 2014). Moreover, Section

1915(e)(2)(B)(i) authorizes a court to dismiss an indigent’s appeal if it is frivolous

or malicious. See, e.g., Atwood v. Singletary, 105 F.3d 610, 613 (11th Cir. 2016);

Gozo v. Chertoff, 2008 WL 11440545, at *1 (N.D. Ga. June 2, 2008).

      As explained below, Mr. Andrews’ motion fails to satisfy the requirements

of Rule 24; his appeal is malicious and part of a pattern of bad faith litigiousness


                                           11
      Case 1:17-md-02800-TWT Document 998 Filed 02/24/20 Page 12 of 24




and manipulative tactics; and his financial affidavit is incomplete and insufficient

to prove he cannot afford to pay the appellate costs. The Court thus should

exercise its discretion to deny the motion.

      A.     Mr. Andrews’ Fails to Satisfy Rule 24(a)(1)(C)

      Mr. Andrews’ motion is a bare-bones document that does not satisfy Rule 24

of the Federal Rules of Appellate Procedure. In particular, the motion does not

explain why he believes he is entitled to redress or state any of the issues that Mr.

Andrews intends to raise on appeal as required by Rule 24(a)(1)(B) and (C). This

Court has repeatedly denied such deficient motions to proceed in forma pauperis

and should do so here. See, e.g., JRK Property Management v. Braxton, 2019 WL

1219333, at *2 (N.D. Ga. Jan. 25, 2019); Patel v. Vinson, 2018 WL 6839016, at *2

(N.D. Ga. Nov. 20, 2018); see also, e.g., Hesed-El v. McCord, 2019 WL 5092476,

at *5 (S.D. Ga. Oct. 10, 2019); Pettway v. Mobile County Revenue Commissioner,

2018 WL 10419347, at *1 (S.D. Ala. May 24, 2018).

      Mr. Andrews may contend that he incorporated his notice of appeal into his

motion to proceed in forma pauperis and that the notice identifies the redress he

seeks on his own behalf and lists the issues he intends to pursue on appeal.

However, Rule 24 does not provide for an incorporation process, but instead

requires that the mandated information be contained in the motion. Further, the


                                         12
      Case 1:17-md-02800-TWT Document 998 Filed 02/24/20 Page 13 of 24




notice of appeal is little more than an ad hominem attack on class counsel, the

court, and the other participants in the settlement process and does not clearly

identify either the redress he seeks on his own behalf or the issues he intends to

pursue on appeal. This Court should not have to fly-speck the lengthy allegations

in a 20-page notice of appeal to discern whether Mr. Andrews has complied with

Rule 24. Moreover, because of the scandalous allegations and unfounded attacks it

contains, the notice of appeal should be disregarded as a nullity. See generally

Theriault v. Silber, 574 F.2d 197, 197 (5th Cir. 1978) (striking a notice of appeal

pursuant to Federal Rule of Civil Procedure 12(f) because “it contains disrespectful

and impertinent references to the trial judge.”).

      B.     Mr. Andrews’ Appeal is in Bad Faith and Malicious

      A party demonstrates good faith—and conversely has not acted in bad faith

within the meaning of 28 U.S.C. §1915(a)(3)—by seeking appellate review of any

issue that is not frivolous when examined under an objective standard. See Ghee v.

Retailers National Bank, 271 Fed. App’x. 858, 859 (11th Cir. 2008). An issue is

frivolous if it lacks arguable merit either in fact or law and thus is incapable of

being convincingly argued. See, e.g., Id.; Pettway, 2018 WL 10419347, at *1 (“a

case is frivolous when it appears that the plaintiff has little to no chance of success,

meaning that the factual allegations are clearly baseless or that the legal theories


                                          13
      Case 1:17-md-02800-TWT Document 998 Filed 02/24/20 Page 14 of 24




are indisputably meritless”) (citing Carroll v. Gross, 984 F.2d 392, 393 (11th Cir.

1993)) (internal citations omitted).

      Mr. Andrews has not met this standard and thus his motion to proceed in

forma pauperis should be denied.          See, e.g., Spence v. Hapeville Police

Department, 2017 WL 4466460, at *1 (N.D. Ga. July 13, 2017) (denying motion

because the appeal was not taken in good faith). To begin with, because Mr.

Andrews’ motion does not state any reason why he believes he is entitled to

redress or what issues he intends to pursue on appeal, he has not provided

sufficient information to determine whether the appeal is in good faith, leaving the

Court with no option but to deny his motion. Pettway, 2018 WL 10419347, at *2.

Regardless, the issues set forth in his objection are factually unsupported,

objectively lack legal merit, and are thus frivolous.3 See generally Edwards, 2017

WL 4581926, at * 3-4 (denying Andrews’ motion to proceed in forma pauperis on


3
  This Court has already found there is no substantial likelihood that Mr. Andrews’
objections will be successful on appeal. (Doc. 956 at 110) A review of the
specifics of his objection, moreover, shows that the issues he raises are not capable
of being convincingly argued. Not only are his assertions dependent on factual
allegations bereft of any evidentiary support, the legal arguments are conclusory,
contradicted by the record, without relevant legal authority, or of a type he lacks
standing to make. See, e.g., Young v. LG Chem, Ltd., 783 Fed. App’x. 727 (9th
Cir. 2019) (affirming with little discussion denial of Andrews’ objections,
including claims that the settlement consideration was insufficient and the notice
inadequate). Moreover, as explained by this Court in its final approval order,
similar objections are routinely rejected.

                                         14
      Case 1:17-md-02800-TWT Document 998 Filed 02/24/20 Page 15 of 24




appeal because he failed to raise any non-frivolous issues).

      Mr. Andrews’ motion also should be denied because he is acting maliciously

within the meaning of 28 U.S.C. §1915(e)(2)(B)(i).             For all of the reasons

described above—including Mr. Andrews’ repetitive scandalous allegations in this

case, his threats of harm to class counsel’s ability to litigate future class action

cases free of baseless allegations of fraud, and his history of engaging in similar

behavior when objecting to other settlements—there can be no question but that

Mr. Andrews is acting maliciously and engaged in bad faith litigiousness. See,

e.g., Atwood, 105 F.3d at 613 (“A finding that the plaintiff engaged in bad faith

litigiousness or manipulative tactics warrants dismissal” under Section 1915);

Andrews v. King, 398 F.3d 1113, 1121 (9th Cir. 2005) (a claim is malicious if

intended to harm another); Daker v. Bryson, 2017 WL 11427081, at *2 (M.D. Ga.

Dec. 29, 2017), report and recommendation adopted, 2018 WL 9598914 (M.D.

Ga. July 19, 2018) (a claim is malicious if, among other things, it is harassing,

vexatious, and intended to abuse the judicial system).4


4
 Federal Rule of Civil Procedure 11, which provides that Mr. Andrews certified he
conducted a reasonable inquiry and that his allegations and factual contentions
have evidentiary support, further supports a finding he is acting maliciously. See
Atwood, 105 F.3d at 612. Plaintiffs are not requesting Mr. Andrews be sanctioned
under Rule 11; such a request would require a separate motion and an opportunity
for him to respond. Yet, the rule helps to define the standard by which Mr.
Andrews’ conduct can be judged.

                                         15
      Case 1:17-md-02800-TWT Document 998 Filed 02/24/20 Page 16 of 24




      On its face, Section 1915 authorizes dismissal of a pauper’s malicious

appeal, not specifically denial of the pauper’s motion for relief from paying the

appellate costs. However, there is no good reason for this Court to first grant Mr.

Andrews’ motion to proceed in forma pauperis before addressing whether his

appeal is malicious. If the appeal is malicious, as in fact it is, the Court should

simply deny Mr. Andrews the status of a pauper at the outset, ensuring that

taxpayers are not forced to subsidize his duplicitous and self-serving efforts to

abuse the objection process for his own ends. See Anderson v. Fulton County

Govt., 485 Fed. App’x. 394, 395-96 (11th Cir. 2012) (affirmed dismissal of an

action pursuant to Section 1915(e) and simultaneous denial of a motion to proceed

in forma pauperis, stating: “any in forma pauperis action or appeal shall be

dismissed at any time if it is frivolous or malicious”) (emphasis added).

      C.     Mr. Andrews’ Application Does Not Establish that He Cannot
             Afford to Pay Appellate Costs

      Mr. Andrews’ “Application to Proceed in District Court without Prepaying

Fees or Costs” fails to prove he lacks the financial ability to pay the costs of

appeal. Mr. Andrews admits he has income of $1,900 per month (Doc. 986),

which is sufficient to pay the $505 fee to file his appeal. See Edwards, 2017 WL

4581926, at *5 (finding that, despite Andrews’ affidavit attesting he had income of

only $1433 per month, he had the ability to qualify for and post an appeal bond of

                                         16
      Case 1:17-md-02800-TWT Document 998 Filed 02/24/20 Page 17 of 24




$1,000). Regardless, when he finds it necessary to do so, Mr. Andrews seems to

be able to come up with funds to pay litigation expenses.         For example, he

appeared in person at the final approval hearing in this matter, apparently having

been able to afford the cost of traveling to Atlanta from his home in Michigan.

And, when Mr. Andrews filed bankruptcy in 2018 in an attempt to avoid having to

pay a sanctions award, he was able to pay $750 for his bankruptcy lawyer’s legal

fees, even though he claimed his income was only $1,800 per month. See In re

Andrews, Case No. 18-31345 (Bankr. E.D. Mich. filed May 31, 2018) (Doc. 1 at

25, 36).

      Mr. Andrews’ financial affidavit in this case, furthermore, omits information

which would allow the Court to evaluate his status as an alleged pauper. For

example, he does not disclose his business or profession, stating only that he is

self-employed, and does not account for any payoffs he may be received in

connection with other objections he has filed. Andrews also estimates his monthly

tax expense and business expenditures, but the form instructed him to provide the

specific amount of taxes and attach a detailed expense report. Granting in forma

pauperis status is unwarranted in light of the incomplete application. See, e.g.,

Gresham v. AT&T Corp., 2014 WL 12513895, at *2 (N.D. Ga. Nov. 12, 2014)

(noting that “[b]ecause the applications to proceed IFP are incomplete, the Court is


                                        17
     Case 1:17-md-02800-TWT Document 998 Filed 02/24/20 Page 18 of 24




unable to determine whether either plaintiff is able to pay the costs of this

proceeding or give security therefore,” and recommending denial of IFP status and

dismissal of case for failure to supplement after being allowed opportunity to do

so), report and recommendation adopted, 2014 WL 12513899 (N.D. Ga. Dec. 17,

2014); see also Paul v. Cheddar's Scratch Kitchen, 2020 WL 97453, at *1 (S.D.

Ga. Jan. 8, 2020) (Southern District routinely demands for supplemental

information from dubious movants for in forma pauperis status).

      In any event, in light of all the circumstances—including Mr. Andrews’

history of vexatious conduct, his initial lack of candor in connection with his

failure to disclose to the Court his objection in In re Polyurethane Foam Antitrust

Litigation, and his willingness to unfounded allegations under penalty of perjury—

Plaintiffs urge the Court not to accept at face value Mr. Andrews’ claim that he

cannot afford to pay the costs of appeal. Before the Court finds that Mr. Andrews

merits status as a pauper, Plaintiffs request the opportunity to conduct discovery

into his financial condition and entry of an order requiring him to appear for a

deposition and produce all of his relevant records. See Order, In re Polyurethane

Foam Antitrust Litig., Case No. 1:10-md-2196 (N.D. Ohio March 22, 2017) (Doc.

2157) (noting that the court needed additional documentation relating to Andrews




                                        18
     Case 1:17-md-02800-TWT Document 998 Filed 02/24/20 Page 19 of 24




before evaluating his motion to proceed in forma pauperis and directing class

counsel to file documents regarding his finances he produced during discovery).

                                 CONCLUSION

      For the reasons set forth above, Plaintiffs respectfully request that the Court

deny Objector Andrews’s motion to proceed in forma pauperis. Alternatively,

Plaintiffs request an opportunity to conduct discovery concerning Mr. Andrews’

financial circumstances as described above.



Dated: February 24, 2020              Respectfully submitted,

                                      /s/ Kenneth S. Canfield
                                      Kenneth S. Canfield
                                      Ga Bar No. 107744
                                      DOFFERMYRE SHIELDS
                                      CANFIELD & KNOWLES, LLC
                                      1355 Peachtree Street, N.E.
                                      Suite 1725
                                      Atlanta, Georgia 30309
                                      Tel. 404.881.8900
                                      kcanfield@dsckd.com

                                      /s/ Amy E. Keller
                                      Amy E. Keller
                                      DICELLO LEVITT GUTZLER LLC
                                      Ten North Dearborn Street
                                      Eleventh Floor
                                      Chicago, Illinois 60602
                                      Tel. 312.214.7900
                                      akeller@dicellolevitt.com


                                        19
Case 1:17-md-02800-TWT Document 998 Filed 02/24/20 Page 20 of 24




                             /s/ Norman E. Siegel
                             Norman E. Siegel
                             STUEVE SIEGEL HANSON LLP
                             460 Nichols Road, Suite 200
                             Kansas City, Missouri 64112
                             Tel. 816.714.7100
                             siegel@stuevesiegel.com

                             Consumer Plaintiffs’ Co-Lead Counsel

                             /s/ Roy E. Barnes
                             Roy E. Barnes
                             Ga. Bar No. 039000
                             BARNES LAW GROUP, LLC
                             31 Atlanta Street
                             Marietta, Georgia 30060
                             Tel. 770.227.6375
                             roy@barneslawgroup.com

                             David J. Worley
                             Ga. Bar No. 776665
                             EVANGELISTA WORLEY LLC
                             8100A Roswell Road Suite 100
                             Atlanta, Georgia 30350
                             Tel. 404.205.8400
                             david@ewlawllc.com

                             Consumer Plaintiffs’ Co-Liaison Counsel

                             Andrew N. Friedman
                             COHEN MILSTEIN SELLERS &
                             TOLL PLLC
                             1100 New York Avenue, NW, Suite 500
                             Washington, D.C. 20005
                             Tel. 202.408.4600
                             afriedman@cohenmilstein.com


                              20
Case 1:17-md-02800-TWT Document 998 Filed 02/24/20 Page 21 of 24




                             Eric H. Gibbs
                             GIRARD GIBBS LLP
                             505 14th Street
                             Suite 1110
                             Oakland, California 94612
                             Tel. 510.350.9700
                             ehg@classlawgroup.com

                             James Pizzirusso
                             HAUSFELD LLP
                             1700 K Street NW Suite 650
                             Washington, D.C. 20006
                             Tel. 202.540.7200
                             jpizzirusso@hausfeld.com

                             Ariana J. Tadler
                             TADLER LAW LLP
                             One Penn Plaza
                             36th Floor
                             New York, New York 10119
                             Tel. 212.946.9453
                             atadler@tadlerlaw.com

                             John A. Yanchunis
                             MORGAN & MORGAN COMPLEX
                             LITIGATION GROUP
                             201 N. Franklin Street, 7th Floor
                             Tampa, Florida 33602
                             Tel. 813.223.5505
                             jyanchunis@forthepeople.com

                             William H. Murphy III
                             MURPHY, FALCON & MURPHY
                             1 South Street, 23rd Floor
                             Baltimore, Maryland 21224
                             Tel. 410.539.6500
                             hassan.murphy@murphyfalcon.com


                              21
Case 1:17-md-02800-TWT Document 998 Filed 02/24/20 Page 22 of 24




                             Jason R. Doss
                             Ga. Bar No. 227117
                             THE DOSS FIRM, LLC
                             36 Trammell Street, Suite 101
                             Marietta, Georgia 30064
                             Tel. 770.578.1314
                             jasondoss@dossfirm.com

                             Consumer Plaintiffs’ Steering
                             Committee

                             Rodney K. Strong
                             GRIFFIN & STRONG P.C.
                             235 Peachtree Street NE, Suite 400
                             Atlanta, Georgia 30303
                             Tel. 404.584.9777
                             rodney@gspclaw.com

                             Consumer Plaintiffs’ State Court
                             Coordinating Counsel




                              22
     Case 1:17-md-02800-TWT Document 998 Filed 02/24/20 Page 23 of 24




                     CERTIFICATE OF COMPLIANCE

      I hereby certify that this motion and the accompanying memorandum of law

have been prepared in compliance with Local Rules 5.1 and 7.1.

                                            /s/ Amy E. Keller




                                       23
     Case 1:17-md-02800-TWT Document 998 Filed 02/24/20 Page 24 of 24




                         CERTIFICATE OF SERVICE

      I hereby certify that a copy of the foregoing was filed with this Court via its

CM/ECF service, which will send notification of such filing to all counsel of

record this 24th day of February 2020.

                                         /s/ Amy E. Keller




                                          24
